 



Exhibit 10.2
LANDSTAR SYSTEM, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2008
     In recognition of the valuable services provided to Landstar System, Inc.,
and its subsidiaries, by its key employees, the Board of Directors adopted this
Plan to provide additional retirement benefits to those individuals whose
benefits under the Company’s qualified retirement plan are restricted by
operation of the provisions of the Internal Revenue Code of 1986, as amended.
The Plan was originally effective February 1, 1994 and was amended and restated
by the Company as of January 1, 1999. The Company now wishes to amend and
restate the Plan effective January 1, 2008, to bring it into compliance with
Code Section 409A and the regulations issued thereunder. The Company intends
that the Plan shall at all times be maintained on an unfunded basis for federal
income tax purposes under the Code and administered as a non-qualified, “top
hat” plan exempt from the substantive requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Plan, as amended, shall
provide benefits under the terms and conditions hereinafter set forth. This Plan
also reflects the transfer sponsorship of the Plan from Landstar System, Inc. to
Landstar System Holdings, Inc. effective February 25, 2008.
     This January 1, 2008 amendment and restatement shall apply to all amounts
credited under Section 3.1 on or after January 1, 2005, but shall not affect
Grandfathered Accounts (as defined below), which shall continue to be subject
to, and governed by, the terms of the Plan as in effect on December 31, 2004.
ARTICLE 1
Definitions

1.1.   “Accrued Benefit” means the balance of a Participant’s Individual Account
maintained pursuant to Article 3 hereof.   1.2.   “Beneficiary” means the
person(s) designated by a Participant to receive any benefits payable under this
Plan subsequent to the Participant’s death. In the event a Participant has not
filed a Beneficiary designation with the Employer, the Beneficiary shall be the
Participant’s surviving spouse or, if there is no surviving spouse, the
Participant’s estate.   1.3.   “Board” means the Board of Directors of Landstar
System, Inc. Effective February 25, 2008, “Board” means the Board of Directors
of Landstar System Holdings, Inc.   1.4.   “Code” means the Internal Revenue
Code of 1986, as amended.   1.5.   “Committee” means the administrative
committee appointed by the Board to administer the Savings Plan.

 



--------------------------------------------------------------------------------



 



1.6.   “Company” means Landstar System, Inc, a Delaware corporation, and any
successor in interest thereto that agrees to assume the Plan. Effective
February 25, 2008, “Company” means Landstar System Holdings, Inc., a Delaware
corporation, and any successor in interest thereto that agrees to assume the
Plan.   1.7.   “Deferral Contributions” means a Participant’s deferred
contributions under Section 3.2 of the Plan to a maximum of 75% of compensation
(as defined in the Savings Plan but without regard to the limits imposed by Code
Section 401(a)(17)) minus the amount of Savings Plan Deferral Contributions made
by that Participant. “Savings Plan Deferral Contributions” means the deferred
contributions under the Savings Plan.   1.8.   “Effective Date” means
February 1, 1994. “Amendment Effective Date” means January 1, 2008.   1.9.  
“Employer” means the Company and each subsidiary that adopts the Plan pursuant
to the authorization of the Board. An Employer, other than the Company, may
terminate the Plan only as to its employees and a subsidiary’s status as an
“Employer” may be revoked by the Board in which case the Plan shall be deemed
terminated only as to such subsidiary’s employees.   1.10.   “Employee” means
any individual employed on a regular basis by the Employer in the capacity of an
officer of the Company or of any other Employer; provided, however, that to
qualify as an “Employee” for purposes of the Plan, the individual must be a
member of a group of “key management or other highly compensated employees”
within the meaning of Sections 201, 301 and 401 of the Employee Retirement
Income Security of 1974, as amended.   1.11.   “Grandfathered Account” means
that portion of an Employee’s Individual Account that was credited as of
December 31, 2004, and shall include earnings credited to such account under the
terms of the Plan irrespective of when credited. The Grandfathered Account shall
be calculated in accordance with Code Section 409A. The Company shall maintain a
separate record of Grandfathered Accounts. All Grandfathered Accounts shall be
subject to, and governed by, the terms of the Plan as in effect on December 31,
2004, the significant provisions of which are attached hereto as Appendix A.  
1.12.   “Individual Account” means the account established pursuant to
Section 3.1.   1.13.   “Maximum Deferral Contribution” means the Savings Plan
Deferral Contributions of a Participant equal to the lesser of (i) 75% of
compensation (as defined in the Savings Plan) plus the maximum additional
contribution that the Participant is eligible to make under Code Section 414(v)
or (ii) the dollar limitation imposed by Code Section 402(g) plus the maximum
additional contribution that the Participant is eligible to make under Code
Section 414(v).   1.14.   “Matching Contributions” means the matching
contributions under the Savings Plan.

-2-



--------------------------------------------------------------------------------



 



1.15.   “Participant” means any Employee who satisfies the eligibility
requirements set forth in Section 2. In the event of the death or incompetency
of a Participant, the term shall mean his personal representative or guardian.  
1.16.   “Plan” means the Landstar System, Inc. Supplemental Executive Retirement
Plan as set forth herein and as the same may be amended from time to time.  
1.17.   “Plan Year” means the calendar year.   1.18.   “Savings Plan” means the
Landstar System, Inc. 401(k) Savings Plan.   1.19.   “Termination of Employment”
shall have the same meaning as “separation from service” under Code Section 409A
and the regulations thereunder.

ARTICLE 2
Eligibility and Elections

2.1.   Eligibility. Each Employee who is a Participant in the Plan on the
Amendment Effective Date shall continue to participate and each other Employee
shall be eligible to participate on or after the first day of the month
following such eligibility by filing an election with the Committee in
accordance with the provisions of Section 3.2 hereof.   2.2.   Election as to
Form of Payment. For each Plan Year for which a Participant elects to make
Deferral Contributions, the Participant shall make an irrevocable election as to
the form in which amounts credited to his or her Individual Account for such
Plan Year will be paid, as follows:

  (a)   Single sum payment; or     (b)   Annual installments over a period of
ten (10) years in an amount equal to a fraction of the Individual Account as of
the date of each installment distribution, as follows: 1/10 in the first year,
1/9 in the second year, 1/8 in the third year, and so on until the entire
remaining balance is paid in the tenth year.

2.3.   Election as to Time of Payment. For each Plan Year for which a
Participant elects to make Deferral Contributions, the Participant shall make an
irrevocable election as to when amounts credited to his or her Individual
Account for such Plan Year will be paid, as follows:

  (a)   Within 30 days following the six-month anniversary of the Participant’s
Termination of Employment; or     (b)   Within 30 days of March 1 of the year
following the year in which the Participant’s Termination of Employment occurs
(if later than the date that is six months following the Participant’s
Termination of Employment).

-3-



--------------------------------------------------------------------------------



 



ARTICLE 3
Individual Account

3.1.   Creation of Individual Account. The Employer shall create and maintain an
unfunded account (the “Individual Account”) for each Participant electing to
contribute to the Plan under Section 3.2 to which it shall credit the amounts
described in this Article 3.   3.2.   Election to Make Deferral Contributions.

  (a)   For each Plan Year, a Participant may irrevocably elect, in the manner
provided by the Committee, to have the Employer credit to the Participant’s
Individual Account the amount of Deferral Contributions (which may be expressed
as a percentage of compensation) that the Participant elects to contribute to
the Plan with respect to that Plan Year; provided, however, that no amount may
be credited to a Participant’s Individual Account pursuant to this Section 2.2
unless the Participant made the Maximum Deferral Contribution to the Savings
Plan for such Plan Year. If the Participant elects to have an amount credited to
the Individual Account for a Plan Year, the amount of the Participant’s
compensation otherwise payable from the Employer with respect to that Plan Year
shall be reduced by a corresponding amount.     (b)   A Participant’s election
with respect to a Plan Year must be made no later than the December 31 preceding
the Plan Year in which the compensation would have been earned by the
Participant; provided, however, that for the first Plan Year in which a
Participant is eligible to participate in the Plan, such election may be made at
any time during the 30 day period commencing on the date of eligibility as
determined under Section 2.1. Any election by a Participant pursuant to this
Section 2.2 shall be irrevocable and may not be modified in any respect.     (c)
  If the Participant fails to make any election for any Plan Year, the
Participant’s election in effect for the prior Plan Year as to the amount of
Deferral Contributions, if any, and the form of payment applicable to Deferral
Contributions, shall continue in effect for such Plan Year.

3.3.   Matching Contributions. For each Plan Year, the Employer shall credit the
Participant’s Individual Account with an amount equal to the Matching
Contributions that would have been contributed by the Employer under the Savings
Plan on behalf of the Participant had the Participant actually been able to
contribute that portion of the amount specified in Section 3.2 hereof to the
Savings Plan that otherwise would have received Matching Contributions, plus any
Matching Contributions not made under the Savings Plan with respect to Savings
Plan Deferral Contributions due to limits under the Savings Plan.

3.4.   Earnings. The amount credited to a Participant’s Individual Account shall
be deemed to be invested in the investment funds in the proportions the
Participant elects in a deemed investment election in accordance with such
procedures as are specified by the Committee. Notwithstanding the foregoing, no
contributions or new investments may be

-4-



--------------------------------------------------------------------------------



 



    directed into the Company stock fund on or after October 1, 2004, but
amounts invested in the Company stock fund as of October 1, 2004, shall continue
to be invested in such fund subject to any subsequent election by the
Participant to transfer amounts out of the Company stock fund. During each Plan
Year, the Employer shall credit the Participant’s Individual Account with
interest, earnings or appreciation (less losses and depreciation) with respect
to the then balance of the Participant’s Individual Account, equal to the actual
investment results of the Participant’s deemed investment elections.
Notwithstanding the Participant’s investment elections under this Plan, the
Company shall be under no obligation to actually invest the amounts credited to
the Participant’s Individual Account in such manner, or in any manner, and such
investment elections shall be used solely to determine the amounts by which the
balance credited to the Participant’s Individual Account shall be adjusted.

ARTICLE 4
Distributions of Retirement Benefits

4.1.   Payment of Individual Account. The amount credited to the Participant’s
Individual Account under Article 3 shall, upon the Participant’s Termination of
Employment, be paid in the form elected by the Participant under Section 2.2 and
at the same time elected by the Participant under Section 2.3. Such distribution
shall be equal to the total amount credited to the Participant’s Individual
Account as of the date of distribution and shall include any additional credit
to the Participant’s Individual Account made after such termination under
Section 3.2 on account of Deferral Contributions made during the Plan Year in
which the Participant has a Termination of Employment for any reason.

4.2.   Separate Payments. For purposes of Code Section 409A, each payment under
this Plan shall be treated as a separate payment.

4.3   Distributions of Grandfathered Account. The amount credited to the
Participant’s Grandfathered Account shall, upon the Participant’s termination of
employment, be paid in the same form and at the same time as the benefit payable
to the Participant under the Savings Plan at termination of employment;
provided, however, that, notwithstanding the form and timing of the payment of
benefits under the Savings Plan, the Participant may elect to receive a single
sum payment on March 1 of the Plan Year following the Plan Year in which the
Participant terminates employment for any reason, by making an election prior to
the date on which such termination occurred and benefits under the Savings Plan
are paid or commence, in the manner specified by the Committee. Such
distribution shall be equal to the total amount credited to the Participant’s
Grandfathered Account as of the date of distribution and shall include any
additional credit to the Participant’s Grandfathered Account made after such
termination under Section 3.4.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 5
Death Benefit

5.1.   In the event of a Participant’s death prior to the commencement of the
Participant’s benefit payments pursuant to Article 4, his Beneficiary will
receive a lump sum distribution equal to the balance of the Participant’s
Individual Account on the date of the Participant’s death. The payment to the
Beneficiary will be made as soon as practicable following the completion of the
valuation for the date on which the Participant died. If the Participant is due
an additional credit to the Participant’s Individual Account for the Plan Year
in which the balance of the Individual Account becomes payable hereunder, the
additional credit will be paid to the Participant’s Beneficiary as soon as
practicable following the Plan Year-end valuation. In the event of a
Participant’s death after the commencement of the Participant’s benefits in
annual installments, his Beneficiary will receive payments at the same time and
in the same manner as if the Participant had survived.

ARTICLE 6
Vesting

6.1.   The balance of a Participant’s Individual Account shall be 100% vested at
all times.

ARTICLE 7
Funding

7.1.   The Board may, but shall not be required to, authorize the establishment
of a trust by the Company to serve as the funding vehicle for the benefits
described herein. In any event, the Employer’s obligations hereunder shall
constitute a general, unsecured obligation, payable solely out of its general
assets, which may include the assets of any such trust established for purposes
of the Plan, but no Participant shall have any right to any specific assets of
the Employer.

ARTICLE 8
Administration

8.1.   The Committee shall have full power and authority to interpret and
administer this Plan and the Committee’s actions in doing so shall be final,
conclusive and binding on all persons interested in the Plan. The Committee may
from time to time adopt rules and regulations governing this Plan. Any action
required of the Company, the Employer or the Board under the Plan shall be made
in the Company’s, the Employer’s or the Board’s sole discretion which need not
be uniformly applied to similarly situated persons. Any such action shall be
final, conclusive and binding on all persons interested in the Plan.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 9
Amendment

9.1.   The Board shall have the right to amend or modify the Plan at any time in
any manner whatsoever; provided, however, that no amendment shall operate to
reduce the Accrued Benefit which any Participant who is participating in the
Plan or entitled to a benefit payment at the time the amendment is adopted would
otherwise receive hereunder.

ARTICLE 10
Termination

10.1.   Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Employer. The Board shall have the right at any
time to discontinue the Plan; provided, however, that the termination shall not
operate to reduce the Accrued Benefit which any Participant who is participating
in the Plan or entitled to a benefit payment at the time the termination is
approved would otherwise receive hereunder. If the Plan is terminated,
Participants shall be entitled to a distribution of their benefit under the Plan
at the time of termination of the Plan if on account of an event described in
Treas. Reg. §1.409A-3(j)(4)(ix)(A), (B), (C) or (D) and the requirements, as
applicable, of such regulations are met with respect to the termination of the
Plan and distribution of benefits hereunder. Otherwise, distribution shall occur
in accordance with the terms of the Plan.

ARTICLE 11
Miscellaneous

11.1.   Rights of Participants. Nothing contained herein (a) shall be deemed to
exclude a Participant from any compensation, bonus, pension, insurance,
severance pay or other benefit to which the Participant otherwise is or might
become entitled to as an Employee or (b) shall be construed as conferring upon
an Employee the right to continue in the employ of the Employer as an executive
or in any other capacity.

11.2.   Effect on Other Plans. Any amounts payable by the Employer hereunder
shall not be deemed salary or other compensation to a Participant for the
purposes of computing benefits to which the Participant may be entitled under
any other arrangement established by the Employer for the benefit of its
Employees.

11.3.   Binding Nature of Plan. The rights and obligations created hereunder
shall be binding on a Participant’s heirs, executors and administrators and on
the successors and assigns of the Employer.

11.4.   Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Florida.

11.5.   No Assignment. The rights of any Participant under this Plan are
personal and may not be assigned, transferred, pledged or encumbered. Any
attempt to do so shall be void.

11.6.   No Liability. Neither the Company, the Employer nor any member of the
Board or the Committee shall be responsible or liable in any manner to any
Participant, Beneficiary or any person claiming through them for any benefit or
action taken or omitted in connection with the granting of benefits, the
continuation of benefits or the interpretation and administration of this Plan.

11.7.   Section 409A. The Plan is intended to comply with the applicable
requirements of Code Section 409A and its corresponding regulations and related
guidance, and shall be administered in accordance with Code Section 409A to the
extent Code Section 409A applies to the Plan. To the extent that any provision
of the Plan would cause a conflict with the requirements of Code Section 409A,
or would cause the administration of the Plan to fail to satisfy the
requirements of Code Section 409A, such provision shall be deemed null and void
to the extent permitted by applicable law.

-7-